STATE OF MISSOURI,                          )
                                            )
                 Plaintiff-Respondent,      )
                                            )
v.                                          )      No. SD33240
                                            )      Filed: 2-23-15
RUBEN NUNEZ,                                )
                                            )
                 Defendant-Appellant.       )

             APPEAL FROM THE CIRCUIT COURT OF NEWTON COUNTY

                        Honorable Timothy W. Perigo, Circuit Judge

AFFIRMED

       Ruben Nunez (Defendant) appeals his conviction for driving while intoxicated

(DWI). See § 577.010.1 Defendant’s single point contends the trial court clearly erred in

admitting evidence obtained by a police officer following an allegedly unlawful traffic

stop. We disagree and affirm.




       1
             All references to statutes are to RSMo Cum. Supp. (2012) unless otherwise
specified.
       In March 2013, Defendant was charged by information with DWI.2 Prior to trial,

defense counsel filed a motion to suppress all of the evidence obtained by Granby Police

Officer David Mace, the officer who stopped Defendant. Defense counsel contended that

Officer Mace did not have reasonable suspicion for the stop. Officer Mace testified at the

motion hearing, and the trial court denied the motion. Defendant’s DWI charge was tried

to a jury. At trial, Officer Mace was called as a witness by the State. Defense counsel

was permitted to make a continuing objection to Officer Mace’s testimony, which the

court overruled.   The jury convicted Defendant of DWI.         Defendant preserved his

objection to Officer Mace’s testimony by including that issue in his motion for new trial.

On appeal, Defendant challenges the court’s denial of the motion to suppress and the

overruling of defense counsel’s objection to Officer Mace’s trial testimony.          The

following principles govern our review of these rulings.

       At a suppression hearing, “[t]he burden of going forward with the evidence and

the risk of nonpersuasion shall be upon the state to show by a preponderance of the

evidence that the motion to suppress should be overruled.” § 542.296.6 RSMo (2000);

State v. Franklin, 841 S.W.2d 639, 644 (Mo. banc 1992). The trial court decided that the

State met its burden. We will not reverse that ruling unless the decision was clearly

erroneous, leaving this Court with a definite and firm impression that a mistake was

made. State v. Williams, 97 S.W.3d 462, 469 (Mo. banc 2003); State v. Daniels, 221
S.W.3d 438, 440 (Mo. App. 2007); State v. Newberry, 157 S.W.3d 387, 397-98 (Mo.

App. 2005).




       2
          A second felony count charging Defendant with driving with a suspended or
revoked license in violation of § 302.321 was dismissed.

                                            2
       Our inquiry is limited to determining whether the decision to deny the motion to

suppress is supported by substantial evidence. State v. Edwards, 116 S.W.3d 511, 530

(Mo. banc 2003). “In reviewing the trial court’s ruling on the matter, this Court considers

the record made at the suppression hearing as well as the evidence introduced at trial.”

State v. Deck, 994 S.W.2d 527, 534 (Mo. banc 1999). The complete record before the

trial court is viewed in a light most favorable to the ruling on the motion to suppress.

State v. Jackson, 186 S.W.3d 873, 879 (Mo. App. 2006). Therefore, we consider only

those facts, as well as the reasonable inferences derived therefrom, that are favorable to

the ruling. State v. Galazin, 58 S.W.3d 500, 507 (Mo. banc 2001). We disregard all

contrary evidence and inferences. State v. Kinkead, 983 S.W.2d 518, 519 (Mo. banc

1998). While we review the facts under a clearly erroneous standard, whether the Fourth

Amendment has been violated is a question of law subject to de novo review. Daniels,
221 S.W.3d at 440.

       Viewed favorably to the trial court’s ruling, Officer Mace gave the following

testimony about why he initially stopped Defendant. On March 23, 2013 at 2:46 a.m., he

saw Defendant’s maroon Ford Crown Victoria driving toward him at 13 m.p.h. on Main

Street in Granby. The speed limit for that street was 25 m.p.h. Officer Mace was

concerned because driving slowly is characteristic of a drunk driver. As the Crown

Victoria passed by the patrol car about four or five feet away, Officer Mace saw that

Defendant was driving the vehicle. Officer Mace recognized Defendant as the driver of

the vehicle because of several prior contacts with him during the course of Officer

Mace’s police work. Officer Mace also knew that Defendant had his driver’s license

revoked several months earlier. Officer Mace stopped Defendant for driving slowly and




                                            3
driving with a revoked license.       During the course of the stop, he obtained other

information that led him to arrest Defendant for DWI.3

       Defendant contends the trial court clearly erred in overruling his motion to

suppress and admitting Officer Mace’s testimony at trial because the traffic stop was

unlawful. Defendant argues that Officer Mace did not have an objectively reasonable

suspicion that Defendant was engaged in criminal activity because the officer “did not

check his months-old information that [Defendant’s] license was revoked before

initiating a traffic stop on that basis.”4 We disagree.

       Both the Missouri Constitution and the Fourth Amendment to the United States

Constitution protect the people against unreasonable searches and seizures. U.S. CONST.

amend. IV; MO. CONST. art I, § 15; see also State v. Pike, 162 S.W.3d 464, 472 (Mo.

banc 2005). Generally speaking, a search or seizure without a warrant is unreasonable

unless the circumstances bring it within a well-recognized exception. Id. One such

exception involves the so-called Terry stop. Id.5 Pursuant to that exception, an officer

may conduct a brief investigatory stop when he or she has a reasonable suspicion, based

upon specific and articulable facts, that illegal activity has occurred or is occurring. Id.

       Driving while revoked is a crime. See § 302.321.1. A driver whose license has

been revoked cannot obtain a new license for at least one year. See § 302.060.1(3). The


       3
           Defendant does not challenge the sufficiency of the evidence to support his
conviction for DWI. Given the narrow focus of Defendant’s contention on appeal, only
the facts relating to the reasons for the initial stop are relevant to our analysis.
       4
            Defendant also contends Officer Mace lacked reasonable suspicion to stop
Defendant for driving slowly. Because the officer’s other stated reason was sufficient to
justify the stop, it is unnecessary to address this contention.
       5
           See Terry v. Ohio, 392 U.S. 1 (1968).


                                              4
trial court could reasonably infer that the officer knew this one-year minimum based

upon the officer’s testimony and conduct in stopping Defendant. When Officer Mace

saw the Crown Victoria on Main Street, he recognized that it was Defendant’s vehicle.

When the two cars passed, Officer Mace saw Defendant driving. Officer Mace also knew

that, several months earlier, Defendant had his driver’s license revoked. Therefore,

Officer Mace had reasonable suspicion to stop Defendant because the officer had specific

and articulable facts that illegal activity was occurring. State v. Spurgeon, 907 S.W.2d
798 (Mo. App. 1995) is directly on point:

       In the instant case, the officer recognized Appellant as the driver, had
       personal knowledge that eight months earlier Appellant’s driver’s license
       was under revocation, and knew that a revocation would be for at least one
       year. We hold that, under these facts, the officer was authorized to stop
       Appellant to investigate whether he was driving without a valid license.
       When he did so and discovered facts indicating that Appellant was driving
       while intoxicated, he was authorized to arrest him for that offense. The
       trial court did not, therefore, err in denying Appellant’s motion to
       suppress.

Id. at 800. Accordingly, the trial court did not clearly err in denying the motion to

suppress or overruling defense counsel’s objections to Officer Mace’s trial testimony.

Defendant’s point is denied, and the trial court’s judgment is affirmed.



JEFFREY W. BATES, J. – OPINION AUTHOR

DANIEL E. SCOTT, J. – CONCUR

WILLIAM W. FRANCIS, JR., C.J./P.J. – CONCUR




                                             5